Title: Petition to the House of Commons, [12–15 April 1766]
From: 
To: 


At the request of members the House of Commons ordered to be read aloud on Friday, April 11, 1766, part of an act that provided for the transportation of felons from England to the American colonies. Thereupon the House granted leave to bring in a bill extending to Scotland the system of transporting felons to America. Within a few days Franklin had drawn up a petition against the proposed measure and had given it to Richard Jackson for presentation. As Franklin explained when sending a copy of the petition to Joseph Galloway six months later, it would have needed “some Alterations” if it were actually to be presented to the Commons; Jackson understood Franklin’s intentions and went no further than to show the paper “among the Members, and it occasion’d some Laughing.” 
Readers of these volumes will at once recall Franklin’s previous writing on the same general subject, when in 1751 he proposed in the Pennsylvania Gazette that, as “suitable Returns” for the felons England insisted on sending to America, the colonies send back quantities of rattlesnakes for the parks and gardens of the mother country. It will be observed that Franklin showed rather more subtlety and finesse in the petition than he had in the Gazette piece. Perhaps the difference shows a development of his skill in satire; more probably it reflects his recognition that a paper intended to be read by members of the British governing elite called for greater delicacy of touch than had been necessary or even desirable in a communication directed to the generality of readers of a colonial newspaper.
It would be pleasant to report that Franklin’s petition won over enough votes to defeat the bill in the House of Commons. But amusement among the members did not prevent the smooth passage of the bill through both Houses; it received the royal assent on May 14, 1766.
 
[April 12–15, 1766]
To the honourable the Knights Citizens and Burgesses of Great Britain in Parliament assembled,
The Petition of BF. Agent for the Province of Pensilvania,
Most humbly Sheweth,
That the Transporting of Felons from England to the Plantations in America, is and hath long been a great Grievance to the said Plantations in general.
That the said Felons being landed in America, not only continue their evil Practices, to the Annoyance of his Majesty’s good Subjects there, but contribute greatly to corrupt the Morals of the Servants and poorer People among whom they are mixed.
That many of the said Felons escape from the Servitude to which they were destined, into other Colonies, where their Condition is not known and wandering at large from one populous Town to another commit many Burglaries Robberies and Murders, to the great Terror of the People, and occasioning heavy Charges for the apprehending and securing such Felons, and bringing them to Justice.
That your Petitioner humbly conceives the Easing one Part of the British Dominions of their Felons by burthening another Part with the same Felons, cannot increase the common Happiness of his Majesty’s Subjects; and that therefore the Trouble and Expence of transporting them is upon the whole altogether useless.
That your Petitioner nevertheless observes with extream Concern, in the Votes of Friday last, that Leave is given to bring in a Bill, for extending to Scotland the Act made in the 4th. Year of the Reign of King George the First, whereby the aforesaid Grievances are (as he understands) to be greatly increas’d by allowing Scotland also to transport its Felons to America.
Your Petitioner therefore humbly prays, in behalf of Pensilvania and the other Plantations in America that the House wou’d take the Premisses into Consideration, and in their great Wisdom and Goodness repeal all Acts and Clauses of Acts for Transporting of Felons; or if this may not at present be done, that they would at least reject the propos’d Bill for extending of the said Acts to Scotland; or, if it be thought fit to allow of such Extension, that then the said Extension may be carried farther, and the Plantations be also by an equitable Clause in the same Bill permitted to transport their Felons to Scotland.
And your Petitioner, as in Duty bound shall pray, &c.
